* Corpus Juris-Cyc. References: False Imprisonment, 25CJ, p. 547, n. 20.
This is an appeal from a judgment for two thousand five hundred dollars in favor of the plaintiff in a suit which grew out of facts, which, for the purpose of this opinion, may be briefly summarized as follows:
The appellant, W.E. Thompson, was superintendent of the Winston County Agricultural High School, located at Noxapater, in that county, and his wife was a teacher in the school, and one of the matrons in charge of the girls who were pupils and boarding at the school. The father of appellee, Rev. Mr. Chadwick, is a Baptist minister, who was, during the years 1922 and 1923, employed as the principal in charge of another school in that county. During the scholastic year of 1922-1923, the appellee, who was a minor, and E.J. Chandler, were pupils in the school taught by Mr. Chadwick. On account of a love affair between the appellee and E.J. Chandler, the appellee's father entered her as a pupil in the Agricultural High School and directed the appellants to prohibit her from communicating with Chandler and fully acquainted them with the reasons for putting her in their care.
The appellee finished out that school year as a pupil in the Agricultural High School, and in the fall of 1924 she was returned to the school by her father. Her lover, E.J. Chandler, also entered the school, and some weeks thereafter they secretly arranged to be married. In pursuance *Page 373 
of a prearranged plan, they left the school grounds in the nighttime, and were married on the public highway between Noxapater and Louisville Miss., and then proceeded to the Woodward Hotel at Louisville, where they registered as man and wife. Upon discovering the absence of these two pupils, the appellants, suspecting what had occurred, instituted a search for them. They proceeded to the town of Louisville, where they discovered the marriage had taken place, and that appellee and her husband had retired to their room. With the assistance of certain peace officers, the appellants called the appellee and her husband into the lobby of the hotel, where they produced their marriage certificate showing a lawful marriage. Upon the production of this marriage certificate, the officers disappeared from the scene, but the appellants, conceiving it to be their duty to carry the appellee to her parents and to report to them what had occurred, continued to discuss with them some plan of communicating with her parents.
Under our view of this case, no good purpose would be served by here detailing the negotiations that then ensued between these parties. It will be sufficient to say that, according to appellee's testimony, it was finally agreed that they would return to the school and communicate with her father the following morning. The entire party then voluntarily returned to the school together; the appellee and her husband being in a jovial mood over the fact that they had so easily outwitted the appellants. Upon arriving at the school some time after midnight, Chandler retired to his old room, while the appellee accompanied the appellants and Prof. Douglass to the superintendent's office. There further discussion of the best means of communicating with appellee's parents took place. Appellee testified that, at her suggestion, it was decided that they would drive down to the telephone exchange and telephone them, although she says she advised appellants that her father had no telephone. She further testified that, with her assistance, *Page 374 
the appellant W.E. Thompson located on a map the place of residence of her father and the route from Noxapater to that point, and that Mr. and Mrs. Thompson and appellee then again boarded the automobile, as she presumed, to drive to the telephone exchange, but that Mr. Thompson drove away in the direction of Meridian and her father's home. They arrived at her father's residence the following morning, and, after a conference with her parents, they started on the return trip to Noxapater, where they arrived late in the afternoon. There she found her husband, and they went, presumably, happily on their way.
Shortly after the events above related, this suit for false imprisonment was filed, and the suit proceeded throughout, and was submitted to the jury by instructions on behalf of the plaintiff, on the theory that the plaintiff, was illegally restrained of her liberty by means of coercion and intimidation and resulting fear.
It will not be necessary for us to pass upon the interesting questions discussed by counsel as to the authority of a teacher of a school over the pupils, under the circumstances here shown, for the reason that, under any view, we do not think the evidence in this record will support this verdict for damages for false imprisonment. The appellee's own testimony clearly establishes that she and her husband consented to return to the school with the appellants, and their act in so doing was purely voluntary. She does testify that she did not consent to make the trip to the home of her parents, and that when she started from the school grounds she did not know that her father's home was to be her destination, but there is not a word of testimony to indicate that she made any sort of protest or objection throughout the entire trip, and, under the appellee's own version of the events of the night, we think the appellants were justified in concluding that she approved of the plan to confer with her parents personally. Certainly there is no testimony that would authorize a finding by the jury *Page 375 
that there was any coercion or intimidation of the appellee, and we think the peremptory instruction requested by the appellants should have been granted.
The judgment of the court below will therefore be reversed, and judgment entered here for appellants.
Reversed, and judgment here for appellants.
Reversed.